DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/12/21 and 10/18/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,977,182. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of patent anticipates claims of current application.
App. No. 17/228,370
U.S. Patent No. 10,977,182













assigning, by a processing device, a first group of physical blocks of a memory system to a first group of a plurality of logical blocks; 



identifying, by the processing device, a second group of physical blocks of the memory system at a location that is 



assigning, by the processing device, the second group of physical blocks of the memory system to a second group of the plurality of logical blocks; 

identifying, by the processing device, a third group of physical blocks of the memory system at a location that is based on the offset and the second group of physical blocks, and 


wherein the offset is used to identify the location of the third group of physical blocks relative to the location of the second group of physical blocks; assigning, by the processing device, the third group of physical blocks of the 

storing, by the processing device, data by using a system block with the assigned first group, the assigned second group, and the assigned third group of physical blocks.

2. The method of claim 1, further comprising: identifying the offset based on a characteristic of the memory system associated with the system block corresponding to the plurality of logical blocks.

3. The method of claim 1, wherein the offset specifies the location of the second group of physical blocks relative to a location of the first group of physical blocks of the memory system.



5. The method of claim 4, wherein the different index position corresponds to a different row at the second die relative to a row of the first die that includes the first group of physical blocks.

6. The method of claim 1, wherein the assigning of the first group of physical blocks and the second group of physical 

7. The method of claim 1, further comprising: identifying a subsequent system block corresponding to another plurality of logical blocks; and assigning a particular group of physical blocks to a portion of the other plurality of logical blocks based on a location of the first group of physical blocks assigned to the first group of the plurality of logical blocks of the system block.
an offset based on a characteristic of a memory system associated with a system block corresponding to a plurality of logical blocks, wherein the characteristic of the memory system corresponds to a number of memory devices that are included in the memory system and to a number of planes that are included in each of the memory devices, and wherein each of the memory devices comprises a plurality of planes; 
assigning, by the processing device, a first group of physical blocks of the memory system to a first group of the plurality of logical blocks corresponding to the system block, wherein the first group of physical blocks comprise a first plurality of physical blocks; 
identifying, by the processing device, a second group of physical blocks of the memory system at a location that is 
second group of physical blocks comprises a second plurality of physical blocks; 
assigning, by the processing device, the second group of physical blocks of the memory system to a second group of the plurality of logical blocks corresponding to the system block; 
identifying, by the processing device, a third group of physical blocks of the memory system at a location that is based on the offset and the second group of physical blocks, wherein the third group of physical blocks comprises a third plurality of physical blocks, and 
wherein the offset is used to identify the location of the third group of physical blocks relative to the location of the second group of physical blocks; assigning, by the processing device, the third group of physical blocks of the 
storing, by the processing device, data by using the system block with the assigned first group, second group, and third group of physical blocks. 









2. The method of claim 1, wherein the offset specifies the location of the second group of physical blocks relative to a location of the first group of physical blocks of the memory system. 




4. The method of claim 3, wherein the different index position corresponds to a different row at the second die relative to a row of the first die that includes the first group of physical blocks. 

5. The method of claim 1, wherein the assigning of the first group of physical blocks and the second group of physical 

6. The method of claim 1, further comprising: identifying a subsequent system block corresponding to another plurality of logical blocks; and assigning a particular group of physical blocks to a portion of the another plurality of logical blocks based on a location of the first group of physical blocks assigned to the first group of the plurality of logical blocks of the system block.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138